The president pronounced the court’s opinion, as follows:
The court (not deciding, at present, on the merits of the cause) is of opinion, that, as the bill of the appellant had a double, or twofold object, first to injoin the appellee Benjamin Shreeve, I'rom harassing him with vexatious actions of trespass; and, secondly, to obtain a decree for the overflowed land in controversy, the cause is not within the intent or meaning of the third section of the act of the 20th of Januaiy 1804.
Decree reversed, and the cause remanded to the court of chancery, there to be re-docketed, for farther proceedings to be had therein as an original bill.